Order filed July 18, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00428-CV
                                   ____________

                   SOLUM ENGINEERING, INC., Appellant

                                         V.

    MARTHA M.J. STARICH AKA MARIE J. STARICH AND LORI A.
                         HOOD, Appellees


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-35151

                                    ORDER

      The notice of appeal in this case was filed May 6, 2013. The clerk’s record
was filed July 11, 2013. To date, the filing fee of $175.00 has not been paid. No
evidence that appellant has established indigence has been filed. See Tex. R. App.
P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before August 2, 2013. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM